                  Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                                 DOC #: _________________
 SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 02/05/2019
       UNITED STATES DISTRICT COURT
 -------------------------------------                              X
       SOUTHERN
 CITY OF    WARWICKDISTRICT
                          MUNICIPAL   OF NEW      YORK
                                            EMPLOYEES               :
       -----------------------------------------------------------x
 PENSION FUND et al., Individually and :
       In re FANNIE
 on Behalf     of AllMAE         2008 SECURITIES
                            Others      Similarly                 ::        08 Civ. 7831 (PAC)
       LITIGATION
 Situated,                                                        ::        09 MD 2013 (PAC)
                                                                  ::
                        Plaintiffs,                               ::       OPINION & ORDER
       -----------------------------------------------------------x :      No. 17 Civ. 3501 (JFK)
      -against-                                                     :           OPINION & ORDER
                                                                    :
 RACKSPACE HOSTING, INC., WILLIAM                                   :
 TAYLORHONORABLE
          RHODES, and     PAUL KARLA. CROTTY,
                                        PICHLER,    United States:District Judge:
                                                                    :
                        Defendants.                                 :
                                                                        1
                                                      BACKGROUND    :
 ------------------------------------- X
                The early years of this decade saw a boom in home financing which was fueled, among
APPEARANCES
      otherPLAINTIFF
FOR LEAD    things, by lowKBC
                            interest rates and
                                 ASSET         lax credit conditions.
                                           MANAGEMENT       NV        New lending instruments, such as
     Jonathan Gardner
      subprimeLouis
     Alfred     mortgages   (high credit
                         Fatale,      IIIrisk loans) and Alt-A mortgages (low-documentation loans)
     Ross Michael Kamhi
      kept the boom
     LABATON          going. Borrowers
                 SUCHAROW      LLP         played a role too; they took on unmanageable risks on the
     James M. Hughes
      assumptionH.thatNarwold
     William            the market would continue to rise and that refinancing options would always be
     William Stephen Norton
      availableRICE
     MOTLEY     in the future.
                       LLC Lending discipline was lacking in the system. Mortgage originators did

      not hold these
FOR PLAINTIFF        high-risk
                  CITY          mortgage loans.
                          OF WARWICK               Rather than
                                             MUNICIPAL         carry the rising
                                                            EMPLOYEES           risk on their
                                                                            PENSION      FUND books, the
     Francis Paul McConville
      originators sold J.
     Christopher       theirKeller
                             loans into the secondary mortgage market, often as securitized packages
     LABATON SUCHAROW LLP
      known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
FOR DEFENDANTS RACKSPACE HOSTING, INC., WILLIAM TAYLOR RHODES,
              But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
and KARL PICHLER
     Stephen Mark Dollar
      and home
     Peter       prices began
             Andrew      Stokesto fall. In light of the changing housing market, banks modified their
     NORTON ROSE FULBRIGHT US LLP
      lending practices and became unwilling to refinance home mortgages without refinancing.
JOHN F. KEENAN, United States District Judge:

       Before
        1
              the Court is a motion by Defendants Rackspace
          Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
         dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
Hosting, Inc. (“Rackspace”), William Taylor Rhodes (“Rhodes”),


                                                      1           1
and Karl Pichler (“Pichler”) (collectively, the “Defendants”) to

dismiss the complaint in this class action brought by Lead

Plaintiff KBC Asset Management NV’s (“KBC”).     For the reasons

below, Defendants’ motion is granted.

                           I. Background

                         A. Factual Background

     The following facts and allegations are taken from the

amended complaint and, for the purposes of this motion, must be

deemed true.

                            1. The Parties

     Lead Plaintiff KBC, a Belgium-based institutional

investment company, brings this class action individually and on

behalf of itself and all others (the “Class” or “Plaintiffs”)

who purchased or otherwise acquired common stock in Defendant

Rackspace between November 11, 2014 and August 10, 2015

inclusive (the “Class Period”). (Am. Compl. at 1, ¶ 15, 176.)

     Rackspace is a managed cloud computing company which offers

Internet-based computing, data storage, and related services to

its customers. (Id. ¶¶ 16, 25.)   During the Class Period,

Rackspace was traded on the New York Stock Exchange. (Id. ¶ 16.)

Defendant Rhodes was, at all relevant times, Rackspace’s Chief

Executive Officer, President, and a member of its Board of

Directors. (Id. ¶ 17.)   Defendant Pichler is, and was at all



                                  2
relevant times, Rackspace’s Chief Financial Officer, Senior Vice

President, and Treasurer. (Id. ¶ 18.)

                       2. The Vodafone Contract

     During the Class Period, telecommunications company

Vodafone was “a significant customer” within Rackspace’s

international segment and one of its three biggest customers

overall. (Id. ¶ 34.)   In 2007, Vodafone partnered with

Safaricom, its partly-owned subsidiary, to launch a mobile phone

application in Kenya called “M-Pesa,” which allows users to

deposit, transfer, and withdraw money. (Id. ¶ 35.)   On August 9,

2010, Rackspace announced that Vodafone had renewed its contract

with Rackspace (the “Vodafone Contract”) to host M-Pesa data for

five years, ending on April 1, 2015. (Id. ¶¶ 39, 41.)

     Soon after its debut, M-Pesa expanded into other African

countries and experienced significant user growth. (Id. ¶¶ 36-

38, 44-48.)   Soon thereafter, however, M-Pesa experienced

“routine” service delays, interruptions, and outages, which

prevented its customers from using the service. (Id. ¶¶ 48-49.)

These issues allegedly arose because Rackspace was hosting M-

Pesa data in Germany, meaning transactions had to be relayed

from countries in Africa—where M-Pesa customers are primarily

based—to Germany and back to Africa again. (Id. ¶¶ 43, 48.)    To

minimize these disruptions and lower costs, starting in 2013,

Safaricom began to migrate the M-Pesa infrastructure from

                                 3
Rackspace’s servers to local hosts in Africa. (Id. ¶¶ 50-51.)

As Rackspace lacks Africa-based data centers, this choice

effectively meant the Vodafone Contract “would not, and could

not, be renewed.” (Id.)

                    3. The Vodafone Churn Event

     The Class Period begins on November 11, 2014—four and a

half months before the Vodafone Contract expired. (Id. ¶ 52.)

By then, Plaintiffs contend, Defendants “knew that the [Vodafone

Contract] would not, and could not, be renewed.” (Id.)

Rackspace’s business model is heavily dependent on recurring

monthly customers paying a fixed rate for its services, meaning

investors pay particularly close attention to (1) Rackspace’s

quarter-to-quarter revenue growth, and (2) its “churn rate”—a

metric which measures the percentage of Rackspace customers who

discontinue their services over a given period. (Id. ¶¶ 30-32.)

Given the importance of these two metrics to Rackspace,

Defendants were aware that the loss of the Vodafone Contract

would cause a “material and significant” discontinuation of

service (the “Vodafone Churn Event”), which “would have a

substantial near-term financial impact on [Rackspace’s] 2015

recurring revenues and growth.” (Id. ¶ 52.)

             4. Alleged False and Misleading Statements

     Plaintiffs allege that Defendants intentionally concealed

the Vodafone Churn Event and its imminent effects from

                                4
investors, issuing “misleading reassurance and guidance

regarding [Rackspace’s] growth, customer retention, and churn

rates.” (Id.)   Plaintiffs cite at least thirty-four different

statements—made across no fewer than thirteen press releases,

earnings calls, financial filings, and industry conferences—that

were allegedly “materially false and misleading” because they

failed to disclose the significant detrimental effect the

Vodafone Churn Event would have on Rackspace’s full-year 2015

financial guidance. (Am. Compl. ¶¶ 98-102, 104-107, 110-112,

114-20, 123-34, 136-150.)   Plaintiffs further allege that some

of these statements were materially false and misleading because

they reaffirmed or were Rackspace’s February 17, 2015 full-year

2015 guidance, which allegedly did not account for the Vodafone

Churn Event. (Id. ¶¶ 132-34, 146-150).    Finally, Plaintiffs

allege that statements made in two of Rackspace’s SEC filings—

its 2014 Form 10-Q (filed November 10, 2014) and full-year 2014

Form 10-K (filed March 2, 2015)—violated Items 303 and 503 of

Regulation S-K (codified as 17 C.F.R. §§ 229.303 & 229.503

respectively) because in them Rackspace failed to disclose that

the Vodafone Churn Event “would have substantial near-term

financial impact” on Rackspace’s 2015 recurring revenues and

growth. (Am. Compl. ¶¶ 103-10, 123-25.)




                                 5
        5. Disclosures of the Vodafone Churn Event & Losses

     On May 11, 2015, Defendants disclosed that Rackspace had

lowered its second-quarter revenue growth expectations and

attributed the adjustment to a “one-time revenue headwind” from

one of Rackspace’s “largest and longest-tenured customers”

transferring its data to a location in Africa where Rackspace

lacked a data center. (Id. ¶ 66.)      As a result, analysts lowered

their Rackspace forecasts, and the price of Rackspace’s shares

fell 17.65 percent between May 11 and 13, 2015. (Id. ¶¶ 70-75.)

     Defendant Pichler made a more detailed disclosure on May

27, 2015, allegedly causing share prices to fall by 1.83 percent

and then an additional 4.23 percent. (Id. ¶¶ 77-83.)

     On August 10, 2015, the Class Period’s final day, Rackspace

issued a press release announcing its second-quarter results and

lowering its full-year 2015 revenue guidance to a range of 12 to

14 percent revenue growth from 14 to 18 percent. (Id. ¶¶ 84-85.)

Plaintiffs allege that the effects of the Vodafone Churn Event

forced these changes. (Id.)   As a result, Rackspace’s share

prices dropped 7.85 percent the next day. (Id. ¶ 86.)

                       B. Procedural History

     On May 1, 2017, Plaintiff City of Warwick Municipal

Employees Pension Fund filed the original complaint in this

consolidated class action.    On September 19, 2017, this Court

appointed KBC as Lead Plaintiff.

                                   6
     On November 3, 2017, KBC filed the amended complaint,

alleging (1) a single cause of action for violation of Section

10(b) of the Exchange Act (15 U.S.C. § 78j(b)) and Rule 10b-5

(17 C.F.R. § 240.10b-5) promulgated thereunder against all

Defendants, and (2) a single cause of action for violation of

Section 20(a) of the Exchange Act (15 U.S.C. § 78t(a)) against

Defendants Rhodes and Pichler. (Am. Compl. ¶¶ 182-198.)

     On December 18, 2017, Defendants filed the instant motion

to dismiss.

                         II. Legal Standard

     To survive a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   The Court’s charge in ruling on a Rule 12(b)(6) motion

“is merely to assess the legal feasibility of the complaint, not

to assay the weight of the evidence which might be offered in

support thereof.” Eternity Global Master Fund Ltd. v. Morgan

Guar. Trust Co. of N.Y., 375 F.3d 168, 176 (2d Cir. 2004)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir.

1980)).    The Court must construe the complaint in the light most

favorable to the plaintiff, “taking its factual allegations to

be true and drawing all reasonable inferences in the plaintiff’s

                                  7
favor.” Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).    The

Court, however, is not required to credit “mere conclusory

statements” or “[t]hreadbare recitals of the elements of a cause

of action.” Iqbal, 556 U.S. at 678.   A complaint that offers

such “labels and conclusions” or naked assertions without

“further factual enhancement” will not survive a motion to

dismiss. Id. (citing Twombly, 550 U.S. at 555, 557).

                         III. Discussion

             A. Section 10(b) and Rule 10b-5 Violations

     Defendants move to dismiss Plaintiffs’ Section 10(b) and

Rule 10b-5 claims because (1) Defendants’ statements and

omissions are (a) not actionable for various reasons and, even

if they were, (b) do not rise to the level of fraud; (2)

Plaintiffs have failed to plead facts establishing a strong

inference of scienter; and (3) Plaintiffs have failed to allege

loss causation in the August 2015 price drop. (Defs.’ Mem. of

Law in Supp. of Mot. to Dismiss at 14-25, ECF No. 39 (filed Dec.

18, 2017) [hereinafter “Supp.”]).

     To state a private claim under Section 10(b) and Rule 10b-

5, a plaintiff must plead that (1) the defendant made a material

misrepresentation or omission, (2) with scienter, (3) in

connection with the purchase or sale of securities, and (4) the

plaintiff relied on the misrepresentation or omission, thereby

(5) causing economic loss. Dura Pharm., Inc. v. Broudo, 544 U.S.

                                8
336, 341-42 (2005); see also Lattanzio v. Deloitte & Touche LLP,

476 F.3d 147, 153 (2d Cir. 2007).    Rule 10b-5 makes it unlawful

to “make any untrue statement of a material fact” or “to omit to

state a material fact necessary in order to make the statements

made, in light of the circumstances under which they were made,

not misleading.” 17 C.F.R. § 240.10b–5(b).

                    1. Forward-Looking Statements

     Defendants argue that certain statements relating to the

“revenue guidance and projected growth rates at issue” were

“plainly forward looking” and thus are inactionable as they were

either (1) accompanied by adequate cautionary language or (2)

not shown to have been made with actual knowledge of falsity.

(Supp. at 16.)

     A statement is “forward looking” when it contains “a

projection of revenues, income (including income loss), earnings

(including earnings loss) per share . . . or other financial

items,” or is “a statement of future economic performance,

including any such statement contained in a discussion and

analysis of financial condition by the management.” In re

Supercom Inc. Sec. Litig., 15 Civ. 9650 (PGG), 2018 WL 4926442,

at *18 (S.D.N.Y. Oct. 10, 2018)(quoting 15 U.S.C. § 78u-

5(i)(1)(A),(C)).   Further, “any statement of the assumptions

underlying or relating to” a “forward looking” statement is

itself forward looking. Id. (quoting 15 U.S.C. § 78u-

                                 9
5(i)(1)(D)).   The Private Securities Litigation Reform Act

(“PSLRA”) establishes a safe harbor for “forward looking”

statements which makes them inactionable if “(1) ‘the forward-

looking statement is identified and accompanied by meaningful

cautionary language,’ (2) the forward looking statement ‘is

immaterial,’ or (3) ‘the plaintiff fails to prove that [the

forward-looking statement] was made with actual knowledge that

it was false or misleading.” In re Vivendi, S.A. Sec. Litig.,

838 F.3d 223, 245 (2d Cir. 2016) (quoting Slayton v. Am. Express

Co., 604 F.3d 758, 766 (2d Cir. 2010)). See also 15 U.S.C. §

78u-5(c)(1)(A)-(B).   Since the safe harbor is written in the

disjunctive, “a forward-looking statement is protected . . . if

any of the three prongs applies.” Id. (quoting Slayton, 604 F.3d

at 766).

     The Court concludes that the many of the statements on

which Plaintiffs rely are “forward looking.”   First, Plaintiffs

have themselves conceded that eleven of their cited statements

are “forward looking.” (See Pls.’ Mem. of L. in Opp. to Defs.’

Mot. to Dismiss at 9-10, ECF No. 40 (filed Feb. 1, 2018)

[hereinafter “Opp.”] (describing statements quoted in paragraphs

118, 119, 130, 133, 138 to 142, 144, and 149).   Second, the

Court finds that the statement “[f]or the second quarter of 2015,

Rackspace expects revenue to grow between 1.5 and 2.5 percent on

a constant currency basis and adjusted EBITDA margins to be

                                10
between 32 and 34 percent” (Am. Compl. ¶ 137) is “forward

looking” as it states expected revenue growth and earnings

before interest, tax, depreciation, and amortization (EBITDA)

margins.   As such, it is “a projection” of revenue and future

economic performance by Rackspace’s management. See 15 U.S.C. §

78u-5(i)(1)(A),(C).   Third, the Court finds that, three

statements Defendant Pichler made on May 27, 20151 are “forward

looking” as, when read in context, these are clearly statements

of the assumptions underlying or relating to the full-year 2015

guidance—itself a “forward looking” statement as it contains

financial projections. See 15 U.S.C. § 78u-5(i)(1)(D); Am.

Compl. ¶ 150 (alleging that the statements at paragraphs 146

through 149 reaffirm the full-year 2015 earnings).

     The Court finds that all of the “forward looking”

statements identified above are inactionable as Plaintiffs have

not adequately pled that the relevant Defendants made them with

the actual knowledge that they were false or misleading.       The

majority of the identified “forward looking” statements state



1 See Am. Compl. ¶¶ 146 (“So in [the Vodafone Churn Event] we [knew]
about this. We have been talking about this. These are agreement
that are being finalized and that one has been finalized shortly
before the specifics of the renewal of the contract has been finalized
in late Q1.”); 147 (“So [defection churn events are] not something
that we plan out for the very far future, because in a lot of
instances the churn situation gets delayed or accelerated or the
timing is not clear. So we don’t . . . factor in a churn assumption
and then the specific timing is what creates volatility around the
outcome.”); 148 (the Vodafone Churn Event “was quite significant.”).
                                  11
that Rackspace would experience a certain amount of growth, give

general optimistic statements of that growth, or reaffirm

Rackspace’s 2015 full-year guidance—a filing which anticipated

financial growth.2   Though Plaintiffs repeatedly failed to

specifically allege why they believe Defendants’ actual

knowledge was incompatible with these generally positive

predictions, they do allege that Defendants knew the 2015

guidance “was unachievable without the recurring revenue from

the Vodafone Contract.” (Am. Compl. ¶¶ 96, 185(c)).       The only

explanation Plaintiffs offer for how or why this was the case is

their allegation, quoting Confidential Witness 1’s testimony,

that Vodafone was “a type of customer that Rackspace did not

typically compete for.” (Id. ¶¶ 89, 155.)      Even affording

Plaintiffs every favorable inference, these allegations are

insufficient to support a conclusion that the Defendants knew

the 2015 guidance was necessarily unachievable absent the

Vodafone Contract.   Simply put, companies are regularly pushed

into taking non-typical actions in response to challenging

conditions and many do so successfully.     Further, these

allegations do not necessarily foreclose the possibility that

Defendants knew of or reasonably expected windfalls sufficient

to counteract the Vodafone Churn Event at the times they made



2 See Am. Compl. ¶¶ 118; 119; 130; 133; 137; 139; 140; 141; 144; 146;
147; 149.
                                  12
these statements.   Accordingly, Plaintiffs have not pled that

Defendants had the relevant actual knowledge that these “forward

looking” statements were false and misleading and they are thus

inactionable. In re Vivendi, 838 F.3d at 245.

     Plaintiffs have also failed to plead that another

identified “forward looking” statement was false and misleading.

On a May 11, 2015 earnings call, Defendant Rhodes stated:

          [W]e have a one-time revenue headwind in the
          second quarter . . . one of our largest and
          longest-tenured customers were forced to move
          their   production   element    of   a   large
          environment from our data center in the UK, to
          a location in Africa, where Rackspace does not
          have a data center. This results in a one-
          time revenue reduction at the beginning of the
          second   quarter.   We    retain   all   other
          environments, and a healthy relationship with
          this customer, and expect to grow this revenue
          back      with      them       over      time.

(Am. Compl. ¶ 138.)   The Court finds this statement inactionable

because Plaintiffs have not alleged that Rhodes did not believe,

at the time he made the statement, that (1) this was a one-time

headwind, (2) Rackspace still maintained a healthy relationship

with Vodafone and kept its other “environments,” and (3)

Rackspace could not grow this revenue back with Vodafone.

Plaintiffs repeatedly allege that Safaricom’s decision to host

the relevant data in Africa meant the Vodafone Contract would

not and could not be renewed.   These allegations are

insufficient to plead that Rhodes’ statement was false, however,


                                13
because Rhodes did not say that he expected Vodafone’s M-Pesa

data business to return, but rather that he expected “to grow

this revenue back with [Vodafone] over time.” (Id. ¶ 138

(emphasis added)).   Accordingly, Plaintiffs have failed to

adequately allege that Rhodes made this statement with the

actual knowledge that it was false or misleading and, as such,

it is inactionable. In re Vivendi, 838 F.3d at 245.

     The remaining three “forward looking” statements all attest

to the significance or materiality of the Vodafone Churn Event.

See Am. Compl. ¶¶ 142 (stating that the Vodafone Churn Event is

“not insignificant,” “material,” and “significant”); 148 (the

Vodafone Churn Event is “quite significant.”).   Though

Plaintiffs state that these allegations are “false and

misleading” (id. ¶¶ 143, 150), they themselves directly and

repeatedly contradict that allegation by describing the Vodafone

Churn Event as “material” and “significant” repeatedly through

the amended complaint (see, e.g., id. ¶¶ 102, 107, 110, 112,

117, 120, 124, 127, 131, 134, 185(a)), even directly quoting

these statements to their advantage. (See, e.g., id. ¶¶ 8, 59,

69, 76, 96, 112, 117, 131, 134, 143, 145, 150, 156, 185(b).)

The Court, of course, is obliged to take all of these pleadings

as true at this stage. Harris, 572 F.3d at 71.   Accordingly,

Plaintiffs have failed to adequately allege that Defendants made



                                14
these statements with the actual knowledge that they were false

or misleading. In re Vivendi, 838 F.3d at 245.

                       2. Statements of Puffery

     Defendants contend that several of the statements

Plaintiffs quote are inactionable puffery. (Supp. at 19-20, 25.)

It is well settled that “expressions of puffery and corporate

optimism do not give rise to securities violations.” Nguyen v.

New Link Genetics Corp., 297 F. Supp. 3d 472, 488 (S.D.N.Y.

2018) (quoting Rombach v. Chang, 355 F.3d 164, 174 (2d Cir.

2004)).   “People in charge of an enterprise are not required to

take a gloomy, fearful or defeatist view of the future; subject

to what current data indicates, they can be expected to be

confident about their stewardship and the prospects of the

business they manage.” Id.   However, “pollyannaish statements

couched as rosy corporate-speak may be actionable if” (1) “they

contradict facts known to a defendant,” (2) are worded “as

guarantees or are supported by specific statements of fact,” or

(3) “the speaker does not genuinely or reasonably believe them.”

In re Supercom, 2018 WL 4926442, at *22 (quoting IBEW Local

Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of

Scotland Grp., PLC, 783 F.3d 383, 392 (2d Cir. 2015)).   Although

there is no definitive test to determine when a vague statement

qualifies as puffery, “statements expressing a general view that

‘things are going well,’ that the company is ‘well positioned,’

                                15
or that a year was ‘successful’ are generally not actionable.”

In re Nevsun Res. Ltd., No. 12 Civ. 1845 (PGG), 2013 WL 6017402,

at *10 (S.D.N.Y. Sept. 2013).

     Here, the Court finds that two of the statements cited by

Plaintiffs are inactionable puffery.   During the November 10,

2014 earnings call, Defendant Pichler is cited as saying

“[w]e’ve made good progress this year; our managed cloud

positioning has gained traction with customers and industry

experts.   We have strong alignment around our strategy, and the

distractions that we [had] to overcome earlier this year are now

behind us.” (Am. Compl. ¶ 99.)   He further stated that “[w]e

feel good about our progress so far, and we’ll update you on how

we think 2015 looks.   But again, we’re committed to both revenue

growth and end margin.” (Id. ¶ 101.)   These statements are

generally positive and of the type that other courts in this

circuit have found constitute puffery. See, e.g., In re Supercom

Inc. Sec. Litig., 2018 WL 4926442, at *22 (finding a defendant’s

remarks that the company was “progressing well in large and

small contracts” to be “too general to cause a reasonable

investor to rely on them”); Pollio v. MF Global, 608 F. Supp. 2d

564, 571 (S.D.N.Y. 2009) (statement that “the franchise is

performing well” was optimistic puffery).   Further, none of

these statements necessarily contradict Pichler’s alleged

knowledge of the Vodafone Churn Event’s effects, and Plaintiffs

                                 16
have not made sufficient allegations to support a conclusion

that Pichler did not reasonably believe these statements when he

made them.   Finally, these statements are not worded as

guarantees or supported by any specific facts.      Accordingly,

they are inactionable puffery. Rombach, 355 F.3d at 174.

                        3. Statements of Opinion

       Defendants argue that some of the statements Plaintiffs

cite are inactionable because they are nothing more than

statements of opinion. (Supp. at 20-21, 25.)       Statements of

opinion are those which “express expectations about the future

rather than presently existing, objective facts” often marked by

phrases such as “I believe.” In re Supercom, 2018 WL 4926442 at

*22.   Liability for making a false statement of opinion may

exist if (1) “the speaker did not hold the belief she

professed”; (2) “the supporting fact she supplied were untrue”;

or (3) “the speaker omits information whose omission makes the

statement misleading to a reasonable investor.” Tongue v.

Sanofi, 816 F.3d 199, 210 (2d Cir. 2016) (citing Omnicare, Inc.

v. Laborers Dist. Council Constr. Indus. Pension Fund, 135 S.

Ct. 1318, 1326-32 (2015)).    A reasonable investor, upon hearing

a statement of opinion from an issuer, “expects not just that

the issuer believes the opinion (however irrationally), but that

it fairly aligns with the information in the issuer’s possession

at the time. Id. at 1329.    The “core inquiry is whether the

                                 17
omitted facts would ‘conflict with what a reasonable investor

would take from the statement itself.’” Id.    To make such a

showing, a plaintiff must “identify particular (and material)

facts going to the basis for the [defendant’s] opinion—facts

about the inquiry the [defendant] did or did not conduct or the

knowledge it did or did not have—whose omission makes the

opinion statement at issue misleading to a reasonable person

reading the statement fairly and in context.” Id. at 1332.      The

Supreme Court has emphasized that meeting this standard is “no

small task for an investor.” Omnicare, 135 S. Ct. at 1332.

“[R]easonable investors understand that opinions sometimes rest

on a weighing of competing facts,” meaning “a statement of

opinion is not necessarily misleading when an issuer knows, but

fails to disclose, some fact cutting the other way.” Id. at

1329.

        Here, two statements on which the Plaintiffs rely are

inactionable opinions.    On November 14, 2014, as part of its

Form 10-Q financial results filing, Rackspace stated “[w]e have

limited experience operating in foreign jurisdictions other than

the U.K. and Hong Kong and expect to continue to grow our

international operations.” (Am. Compl. ¶ 105.)    Plaintiffs

allege that this statement was also included verbatim in the

full-year 2014 Form 10-K filed on March 2, 2015. (Id. ¶ 123.)

Plaintiffs contend that both statements are “false and

                                  18
misleading” as Defendants failed to disclose that the Vodafone

Churn Event would occur and have an impact on Rackspace’s 2015

recurring revenues and growth. (Id. ¶ 124.)

     Considered in their full context, both statements are

expressions of expectation about the future and include the

language of opinion, but are not “forward looking” as they do

not speak directly to Rackspace’s economic position.    They are

therefore statements of opinion. In re Aratana Therapeutics Inc.

Sec. Litig., 17-cv-880 (PAE), 2018 WL 2943743, at *15 (S.D.N.Y.

June 11, 2018).   Here, Plaintiffs have made no allegations that

the Vodafone Churn Event would necessarily preclude the

possibility that Rackspace’s international operations could grow

or that Defendants held that belief at the time they made these

statements.   Further, the omission of the Vodafone Churn Event

does not make these statements necessarily misleading to a

reasonable investor as, it is merely a fact cutting in the other

direction, not necessarily dispositive on this issue.

Accordingly, Plaintiffs have failed to allege facts with the

necessary specificity to plausibly allege that these statements

of opinion were false and misleading.   They are, thus,

inactionable. Omnicare, 135 S. Ct. at 1326-27, 1332.

         4. Statements Pled with Insufficient Particularity

     Defendants argue that Plaintiffs have failed to state their

claims with the necessary particularity to make them actionable.

                                19
A claim under Section 10(b) of the Securities Exchange Act must

meet the pleading requirements of both Rule 9(b) of the Federal

Rules of Civil Procedure and the PSLRA. See In re Sanofi Sec.

Litig., 155 F. Supp. 3d 386, 397-98 (S.D.N.Y. 2016); 15 U.S.C. §

78u–4(b).   Rule 9(b) requires that the complaint “(1) specify

the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements

were made, and (4) explain why the statements were fraudulent.”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d

Cir. 2007).   The PSLRA provides that a plaintiff bringing a

securities fraud claim must, at the pleading stage “specify each

statement alleged to have been misleading, the reason or reasons

why the statement is misleading, and, if an allegation regarding

the statement or omission is made on information and belief, the

complaint shall state with particularity all facts on which the

belief is formed.” ATSI Commc’ns, 493 F.3d at 99 (quoting 15

U.S.C. § 78u-4(b)(1)(B)).   Accordingly, “plaintiffs asserting

claims under Section 10(b) and Rule 10b-5 ‘must do more than say

that the statements . . . were false and misleading; they must

demonstrate with specificity why and how that is so.” In re

Supercom, 2018 WL 4926442, at * 24 (quoting Carpenters Pension,

750 F.3d at 236 (quoting Rombach, 355 F.3d at 174)) (internal

brackets removed).



                                20
     Here, the Court finds that the statements that it has not

thus far considered—quoted in paragraphs 98, 100, 104, 106, 111,

114, 115, 123, 126, 128, 129, 132, and 136 of the amended

complaint—are inactionable as Plaintiffs have failed to meet the

PLSRA’s particularity requirements.     Plaintiffs—in repeated

identical or near-identical language—allege that each of the

aforementioned statements was “materially false and misleading

because Defendants failed to disclose that the Vodafone Contract

could not be renewed after the data had been migrated to Africa,

and that this was a material and significant churn event that

would have a substantial near-term financial impact on the

Company’s 2015 recurring revenues and growth.”3

     Ten of these statements describe Rackspace’s present and

future performance positively.4    As noted above, Plaintiffs have


3 See Am. Compl. ¶¶ 102; 107; 112; 117; 124; 127; 131; 134; 143.
4 See ¶¶ 98 (“We are . . . encouraged by the momentum we are seeing in
the business . . . We are poised to capitalize on the massive
opportunity ahead in the managed cloud market, where we see increasing
demand for our managed services and expertise.”); 100 (“First, strong
growth results. Our constant currency growth rate of 4.4% was the
highest in almost 2 years. We saw good growth across our product, had
traction with new customers as well as our installed base, and we are
winning deals of considerable size consistently.”); 111 (“Our
international business today is, again about . . . 30% of our business
overall. It’s growing nicely. It’s predominantly a UK and EMEA
business.”); 114 (“Our fourth-quarter results represent another
quarter of strong growth and improving margins for Rackspace. We
believe that the progress and momentum that we built in the quarter
and throughout 2014, demonstrates the success of our strategy and our
position as the world’s number one managed cloud company”); 115
(stating Rackspace “continued [its] international expansion” during
the fourth quarter 2014); 116 (“Our UK business is a great business.
It has very low churn rates, a little bit better than Rackspace
overall . . . It’s growing well and we feel like we do very, very well
                                  21
explained that Defendants made these statements “despite knowing

that the guidance was unachievable without the recurring revenue

from the Vodafone Contract.” (Id. ¶¶ 96, 185(c))      As an

explanation for how and why this is the case, Plaintiffs have

offered only that Vodafone is the “type of customer Rackspace

did not typically compete for.” (Id. ¶¶ 85, 155).      As the Court

explained above, these allegations are insufficient to explain

“the reason or reasons why” these statements are necessarily

false or misleading.    Accordingly, Plaintiffs have failed to

meet Rule 9(b) or the PSLRA’s specificity standards and these

statements, too, are inactionable. ATSI Commc’ns, 493 F.3d at 99

(quoting 15 U.S.C. § 78u-4(b)(1)(B)); In re Supercom, 2018 WL

4926442, at * 24.

     Additionally, Plaintiffs have alleged that certain

statements, made as part of Rackspace’s third-quarter 2014 Form

10-Q (see Am. Compl. ¶¶ 104, 106) and full-year 2014 Form 10-K

filings (id. ¶ 123), were materially false and misleading for




as the market leader there in terms of brand.”); 126 (“[W]e’re
executing our model. You’re seeing three quarters now of sequentially
improved growth quarter over quarter. And importantly, also, we are
starting to see an expansion of our business market into enterprise
where we are winning more and more large deals.”); 128 (“We have about
30% of our revenue overseas and its growing well.”); 129 (describing
Rackspace’s churn rates as “remarkably stable”); 132 (Rackspace is
“now in our third consecutive quarter of accelerating growth”); 136
(stating Rackspace has “profitable growth . . . through a rising
number of new, larger enterprise customers . . . The execution of our
strategy is driving profitable growth for Rackspace, including through
a rising number of new, larger enterprise customers.”).
                                  22
the same reasons—and in identical language—as those statements

directly above. (Id. ¶¶ 107, 123-24.)   These statements are:

           Our existing customers could elect to reduce
           or terminate the services they purchase from
           us because we do not have long-term contracts
           with our customers, which could adversely
           affect   our   operating  results.   Customer
           contracts for our managed dedicated hosting
           services typically have initial terms of one
           to two years which, unless terminated, may be
           renewed or automatically extended on a month-
           to-month basis. . . . Any failure by us to
           continue to retain our existing customers
           could have a material adverse effect on our
           operating results.

           Our physical infrastructure is concentrated in
           a few facilities, and any failure in our
           physical infrastructure or services could lead
           to significant costs and disruptions and could
           reduce   our   revenue,  harm   our   business
           reputation and have a material adverse effect
           on our financial results. . . . Since our
           ability to attract and retain customers
           depends on our ability to provide customers
           with highly reliable service, even minor
           interruptions in our service could harm our
           reputation . . . . While we have not
           experienced a material increase in customer
           attrition following these events, the extent
           to which our reputation suffers is difficult
           to assess. . . However, service interruptions
           continue to be a significant risk for us and
           could materially impact our business.

(Id. ¶¶ 104, 106.)   These statements are nothing more than

general risk statements concerning Rackspace’s business and even

disclose the possibility of an event like the Vodafone Churn

Event.   Plaintiffs have offered no explanation as to why these

statements are false or misleading.   Accordingly, Plaintiffs


                                23
have again failed to meet Rule 9(b) or the PSLRA’s specificity

standards and these statements are inactionable. ATSI Commc’ns,

493 F.3d at 99; In re Supercom, 2018 WL 4926442, at *24.

                   5. Item 303 and 503 Violations

     Plaintiffs allege that certain statements made as part of

Rackspace’s third-quarter 2014 Form 10-Q (see Am. Compl. ¶¶ 104-

06) and full-year 2014 Form 10-K filings (see id. ¶ 123)

violated the further disclosure requirements of both Items 303

and 503. (Id. ¶¶ 108, 110, 125.)

     As an initial matter, the Second Circuit has held that

failures to make the required Item 303 or 503 disclosures on 10-

Q or 10-K filings can serve as the basis for a Section 10(b)

securities fraud claim.   Stratte-McClure v. Morgan Stanley, 776

F.3d 94, 100 (2d Cir. 2015) (“a failure to make a required Item

303 disclosure in a 10-Q filing is indeed an omission that can

serve as the basis for a Section 10(b) securities fraud claim”);

Indiana Pub. Ret. Sys. v. SAIC, Inc., 818 F.3d 85, 94 (2d Cir.

2016); see also Panther Partners, Inc. v. Ikanos Commc’ns, Inc.,

538 F. Supp. 2d 662, 669 (2d Cir. 2008) (holding that failure to

make a Item 503 disclosure “will generally produce liability

under the Securities Act”); Ong v. Chipotle Mexican Grill, Inc.,

294 F. Supp. 3d 199, 235 (S.D.N.Y. 2018).




                                24
                           a. Item 303 Violation

     Item 303 requires that certain SEC-mandated filings

“[d]escribe any known trends or uncertainties that have had or

that the registrant reasonably expects will have a material

favorable or unfavorable impact on net sales or revenues or

income from continuing operations.” 17 C.F.R. §

229.303(a)(3)(ii).   “[D]isclosure [under Item 303] is necessary

‘where a trend, demand, commitment, event or uncertainty is both

[1] presently known to management and [2] reasonably likely to

have material effects on the registrant’s financial conditions

or results of operation.” Stratte-McClure, 776 F.3d at 101

(quoting Management’s Discussion and Analysis of Financial

Condition and Results of Operations, Exchange Act Release No.

6835, 43 SEC Docket 1330, 1989 WL 1092885 at *4 (May 18, 1989)).

However, “such an omission is actionable only if it satisfies

the materiality requirements outlined in [Basic v. Levinson, 485

U.S. 224 (1988)], and if all of the other requirements to

sustain an action under Section 10(b) are fulfilled.” Id.; see

also Indiana Public, 818 F.3d at 94.   Accordingly, an Item 303

violation will only sustain a claim under Section 10(b) and Rule

10b-5 where a plaintiff has sufficiently pled (1) that the

forward-looking disclosure’s omission is material as determined

by “a balancing of both the indicated probability that the event

will occur and the anticipated magnitude of the event in light

                                25
of the totality of the company’s activity”, (2) scienter, (3) a

“connection between the . . . omission and the purchase or sale

of a security,” (4) reliance on the omission, and (5) economic

loss caused by that reliance. Stratte-McClure, 776 F.3d at 102-

103 (citations omitted).

     Plaintiffs allege that the above quoted statements from

paragraphs 104, 105, and 106 violated Item 303 because they

failed to disclose that the Vodafone Contract could not be

renewed and that this constituted a “material and significant

churn event that would have substantial near-term financial

impact” on Rackspace’s 2015 recurring revenues and growth. (Am.

Compl. ¶¶ 110, 124, 125.)   Accordingly, Plaintiffs allege

Defendants “failed to disclose [] material events and known

uncertainties that were reasonably likely to have a material

adverse effect on [Rackspace’s] results of operations in

violation of” Item 303. (Id.)

     Here, however, Plaintiffs have failed to sufficiently

allege that it was “reasonably likely” that the Vodafone Churn

Event would have had a material effect on Rackspace’s financial

condition.   As the Court has pointed out repeatedly above,

Plaintiffs have failed to plead facts with sufficient

particularity to explain how or why the Vodafone Churn Event

would necessarily have a material, detrimental effect on

Rackspace’s financials and operations.   For the same reasons,

                                26
they have failed to plead that the Vodafone Churn Event was

“reasonably likely” to have a material effect on Rackspace’s

financial conditions or operations with the required

particularity.   Even if Plaintiffs had met that requirement,

Plaintiffs have not made allegations addressing the “anticipated

magnitude” of the Vodafone Churn Event in light of the totality

of Rackspace’s activity.   As such, it has failed to adequately

plead facts necessary to allege “materiality” under Basic’s

probability/magnitude test. Stratte-McClure, 776 F.3d at 102-

103.   Absent such allegations, Plaintiffs have failed to

adequately allege an Item 303 violation. Stratte-McClure, 776

F.3d at 101.

                            b. Item 503 Violation

       Item 503 requires that certain filings “provide under the

caption ‘Risk Factors’ a discussion of the most significant

factors that make the offering speculative or risky.” In re

Lions Gate Entm’t Corp. Sec. Litig., 165 F. Supp. 3d 1, 21

(S.D.N.Y. 2016) (quoting 17 C.F.R. § 229.503(c)); see also

Panther Partners, 538 F. Supp. 2d at 668-69.    The risk factors

in this regulation include a company’s “lack of an operating

history,” “lack of profitable operations in recent periods,” and

“financial position.” Lions Gate, 165 F. Supp. 3d at 21 (quoting

17 C.F.R. § 229.503(c)).   Courts in this circuit have generally

found that Item 503 violations track Rule 10b-5 violations,

                                 27
meaning courts typically analyze the sufficiency of Item 503

disclosures under the Basic materiality standard. City of

Roseville Emps. Ret. Sys. v. EnergySolutions, Inc., 814 F. Supp.

2d 395, 426 (S.D.N.Y. 2011) (collecting cases); see also Lions

Gate, 165 F. Supp. 3d at 21.

     Here, Plaintiffs contend that the above statements in the

2014 Form 10-Q and full-year 2014 Form 10-K filings violated

Item 503 because they failed to disclose that the Vodafone

Contract could not be renewed and that this was a “material and

significant churn event that would have substantial near-term

financial impact” on Rackspace’s 2015 recurring revenues and

growth. (Am. Compl. ¶¶ 110, 124, 125.)    Accordingly, they

allege, Defendants “failed to disclose . . . significant, then-

existing (as opposed to potential) factors that made the

securities more speculative or risky than the Company disclosed

in violation of” Item 503. (Id.)     Absent from the amended

complaint, however are any allegations from which the Court

could conclude that the Vodafone Churn Event necessarily put

Rackspace’s revenue or profits at risk or made the stock more

“speculative and risky.”   Further, for the same reasons stated

in the Item 303 analysis above, Plaintiffs have failed to make

allegations sufficient to plead Basic materiality.    Absent such

allegations, the amended complaint does not plausibly allege an

Item 503 violation. Lions Gate, 165 F. Supp. 3d at 21.

                                28
                        6. Additional Arguments

     As the Court has found that Plaintiffs have failed to state

a claim for a Section 10(b) violation on the above grounds, it

does not need to address Defendants’ additional arguments for

dismissal.

             B. Violation of § 20(a) of the Exchange Act

     The amended complaint includes claims for alleged

violations of Section 20(a) as to Defendants Pichler and Rhodes.

A claim for control person liability is “necessarily predicated

on a primary violation of securities law.” Rombach, 355 F.3d at

177-78; SEC v. First Jersey Secs., Inc., 101 F.3d 1450, 1472-73

(2d Cir. 1996).    As the Court has held that Plaintiffs have

failed to plead a violation of securities law, Defendants’

request to dismiss this claim is granted. Supercom, 2018 WL

4926442, at *33.

                         IV. Leave to Amend

     Rule 15 of the Federal Rules of Civil Procedure instructs

courts to “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).   Amendment is not

warranted, however, “absent some indication as to what [a

plaintiff] might add to [its] complaint in order to make it

viable.” Shemian v. Research In Motion Ltd., 570 F. App’x 32, 37

(2d Cir. 2014) (quoting Horoshko v. Citibank, N.A., 373 F.3d

248, 249 (2d Cir. 2004)).

                                 29
